DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 07/07/2022 has been entered. Claims 11-15 and 17-22 are pending in the instant patent application. Claims 11-15 and 17-21 are amended. Claims 1-10 and 16 are cancelled. Claim 22 is new. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §101 rejections. The rejections have been withdrawn. Under 101 analysis, Examiner finds that the claims presented are eligible under Step 2A Prong 1, for they no not fall within any of the enumerated groupings of abstract ideas.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §102 rejections. The rejections have been withdrawn.
Applicant’s amendments to the claims are sufficient to overcome the 35 U.S.C. §112(b) and 112(f) rejections due to those rejections applying to claims that have since been canceled.
However, amendments to the claims have necessitated new grounds of rejection under 35 U.S.C. §103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2020/0012731 A1) in view of Anton et al. (US 10,600,050 B1).
	Regarding Claim 11, Deshpande teaches the limitations of Claim 11 which state
	providing, via a plurality of ledger systems and/or a plurality of intermediaries in a blockchain network, one or more first digital assets, wherein each first digital asset is a mined digital asset that is claimed as a reward on a rewarding distributed ledger in the blockchain network, and wherein each first digital asset in the blockchain network is an illiquid fund in one of the following forms: a first cryptocurrency token, and a first cryptocurrency coin (Deshpande: Para 0034 via The mining by the mining nodes 111-114 is the mechanism which allows the cryptocurrency to be released and recorded in a secure and decentralized manner without a central authority. The mining process may verify transactions submitted to the blockchain network 100 from client nodes (e.g., user devices, servers, databases, software applications, etc.) and store the transactions to the distributed ledger via blocks in the blockchain. In addition, new units of the cryptocurrency may be released through the mining process. For example, the mining process may include compiling recent transactions into blocks and trying to solve a computationally difficult puzzle. Any computing system with network access and processing capabilities can be used as a mining node 111-114. In operation, each of the mining nodes 111-114 may attempt to solve the puzzle while a first or “winning” mining node that solves the puzzle gets to place the next block on the block chain and claim the block rewards associated with the cryptocurrency. The rewards, which incentivize the mining, may include one or more of the transaction fees associated with the transactions compiled in the block and a newly released unit/coin of the cryptocurrency);
	However, Deshpande does not explicitly disclose the limitations of Claim 11 which state automatically and mandatorily converting, using a tamperproof tool in the blockchain network, a pre-determined percentage of the one or more first digital assets claimed as corresponding one or more rewards by exchanging respective rewards into a corresponding one or more second digital assets in the blockchain network, wherein each second digital asset is targeted for price control, and wherein each second digital asset in the blockchain network is a liquid fund in one of the following forms: a second cryptocurrency token, and a second cryptocurrency coin; and in response to the automatic conversion, influencing, via a regulating authority in the blockchain network, a transfer of ownership of the corresponding one or more second digital assets, thereby affecting circulating supply and demand of second digital assets.
	Anton though, with the teachings of Deshpande, teaches of
	automatically and mandatorily converting, using a tamperproof tool in the blockchain network, a pre-determined percentage of the one or more first digital assets claimed as corresponding one or more rewards by exchanging respective rewards into a corresponding one or more second digital assets in the blockchain network, wherein each second digital asset is targeted for price control, and wherein each second digital asset in the blockchain network is a liquid fund in one of the following forms: a second cryptocurrency token, and a second cryptocurrency coin (Anton: Col 14 lines 30-63 via …The public address 301 may be the instance of the public address 301 from which the ledger transaction 110 is sent. The private key 114 (and/or data associated with and/or derived from the private key 114) may be communicated to “sign” the ledger transaction 110. The quantity 318 may specify a quantity of cryptocurrency associated with the ledger token 304, or a portion of such amount, to transfer to the public address 501. Although not shown, the ledger transaction 110 may also specify a second public address 301 (e.g., a public address 301C and/or the public address 301) where any “change” or remainder of the cryptocurrency amount can be returned. The public address 501 may specify a destination public address 301. The transaction fee 320 may specify an amount of cryptocurrency that the ledger transaction will pay to one or more operators of the nodes 302 as a reward for processing the ledger transaction 110. Finally, the ledger transaction 110 may include the metadata 322 that may be additional data related to the ledger transaction 110, and/or the ledger token 304. In one or more embodiments, the metadata 322 may include data related to the possession token 200 that may become associated with the ledger token 304…); and 
	in response to the automatic conversion, influencing, via a regulating authority in the blockchain network, a transfer of ownership of the corresponding one or more second digital assets, thereby affecting circulating supply and demand of second digital assets (Anton: Col 8 lines 31-52, Col 19 line 61 – Col 20 line 3 via To securely custody the ledger token 304, the user 101 may submit a request to the custody server 500. As shown and described in conjunction with FIG. 8, the custody server 500 generates a new public-private key pair utilizing the ledger key engine 504, the new public-private key pair comprising the public address 501 and a private key 514. The public address 501 may be returned to the computing device 100 of the user 101 to be utilized in formulating a transaction (e.g., the ledger transaction 110 of FIG. 3) to be submitted to the distributed ledger network 300 transferring the ledger token 304 from the public address 301 to the public address 501. The custody server 500 may then verify the transaction completed within a finality threshold, as shown and described throughout the present embodiments…The validation network 700 may therefore provide an independent evidence of current possession of the possession token 200 (e.g., and therefore control and/or ownership of the ledger token 304), but ownership may still be determined by possession of the possession token 200 itself…).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande with the teachings of Anton in order to have automatically and mandatorily converting, using a tamperproof tool in the blockchain network, a pre-determined percentage of the one or more first digital assets claimed as corresponding one or more rewards by exchanging respective rewards into a corresponding one or more second digital assets in the blockchain network, wherein each second digital asset is targeted for price control, and wherein each second digital asset in the blockchain network is a liquid fund in one of the following forms: a second cryptocurrency token, and a second cryptocurrency coin; and in response to the automatic conversion, influencing, via a regulating authority in the blockchain network, a transfer of ownership of the corresponding one or more second digital assets, thereby affecting circulating supply and demand of second digital assets. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 22, the combination Deshpande/Anton, teaches the limitations of Claim 22 which state
	correlating, in the blockchain network, an owner of a ledger system with corresponding first digital assets mined with mining hardware associated therewith (Anton: Col 4 lines 25-36 via The method may receive the possession token over the network, possibly along with the client covert key over the network. The shared secret may be re-calculated from the client covert key and the server overt key. It may be determined that at least one of the computing device and a user associated with the computing device is a record owner of the possession token. Each transaction in the blockchain data structure of the possession token may be determined to be cryptographically associated with each previous transaction of the possession token terminating in the origin hash. The origin hash may be re-calculated utilizing the inputs to a cryptographic hash function outputting the origin hash); and 
	further correlating, in the blockchain network, the owner with respective second digital assets associated with owner-specific first digital assets (Anton: Col 10 lines 6-27 via As a result of the ledger token possession network 190, the user 101 may be able to securely custody the ledger token 304 and/or the associated quantity 318 of cryptocurrency with an organization operating the custody server 500 and/or the treasury server 400. The private key 514 may be stored exclusively on the custody server 500, and may be encrypted with data of the last owner of the possession token 200 that may reduce risk of theft or hacking. Subsequence transactions in transferring the possession token 200 between instances of the user 101 may occur without initiation an “on chain” transaction of the distributed ledger network 300 that may otherwise cost additional time, expense (e.g., transaction and/or mining fees of the distributed ledger network 300), and/or security risk. The organization operating the custody server 500 and/or the treasury server 400 may be able to authenticate users 101, define flexible trading rules for the ledger token 304 and/or the possession token 200, and appeal to users 101 who may wish for an independent check on control of the treasury server 400, for example by being in actual possession of the possession token 200 and having access to the validation network 700, which may also be independently operated).
Claim(s) 12, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2020/0012731 A1) in view of Anton et al. (US 10,600,050 B1) further in view of Tran et al. (US 2017/0232300 A1).
	Regarding Claim 12, the combination of Deshpande/Anton teaches the limitations of Claim 11, but does not explicitly disclose the limitations of Claim 12 which state controlling, via a set of control parameters issued by the regulating authority in the blockchain network, the automatic conversion and the influencing steps; communicating, via the regulating authority in the blockchain network, values of the set of control parameters to the plurality of ledger systems and/or the plurality of intermediaries in the blockchain network; and varying, via the regulating authority in the blockchain network, the set of control parameters to impact the circulating supply and demand of the second digital assets to influence the prices of the second digital assets.
	Tran though, with the teachings of Deshpande/Anton, teaches of
	controlling, via a set of control parameters issued by the regulating authority in the blockchain network, the automatic conversion and the influencing steps (Tran: Para 0760, Fig 13E via Real-time market data refers to data reflecting current market conditions as trading in the market takes place. Examples of real-time market data provided to real-time market parameter generator 108 include wholesale over-the-counter future contracted product options market data, wholesale future contracted product options over-the-counter forward market and futures market data, and spot prices for retail future contracted product as well as spot prices for wholesale future contracted product. In an alternative embodiment, a market parameter generator may be configured to periodically and/or intermittently query current values for market parameters. Exemplary products include farm products, electricity products, energy products, commodities, among others. Such products or commodities can be traded using the smart contact and the system 400); 
	communicating, via the regulating authority in the blockchain network, values of the set of control parameters to the plurality of ledger systems and/or the plurality of intermediaries in the blockchain network (Tran: Para 0760, Fig 13E via Real-time market data refers to data reflecting current market conditions as trading in the market takes place. Examples of real-time market data provided to real-time market parameter generator 108 include wholesale over-the-counter future contracted product options market data, wholesale future contracted product options over-the-counter forward market and futures market data, and spot prices for retail future contracted product as well as spot prices for wholesale future contracted product. In an alternative embodiment, a market parameter generator may be configured to periodically and/or intermittently query current values for market parameters. Exemplary products include farm products, electricity products, energy products, commodities, among others. Such products or commodities can be traded using the smart contact and the system 400); and 
	varying, via the regulating authority in the blockchain network, the set of control parameters to impact the circulating supply and demand of the second digital assets to influence the prices of the second digital assets (Tran: Para 0760, Fig 13E via Real-time market data refers to data reflecting current market conditions as trading in the market takes place. Examples of real-time market data provided to real-time market parameter generator 108 include wholesale over-the-counter future contracted product options market data, wholesale future contracted product options over-the-counter forward market and futures market data, and spot prices for retail future contracted product as well as spot prices for wholesale future contracted product. In an alternative embodiment, a market parameter generator may be configured to periodically and/or intermittently query current values for market parameters. Exemplary products include farm products, electricity products, energy products, commodities, among others. Such products or commodities can be traded using the smart contact and the system 400).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande/Anton with the teachings of Tran in order to have controlling, via a set of control parameters issued by the regulating authority in the blockchain network, the automatic conversion and the influencing steps; communicating, via the regulating authority in the blockchain network, values of the set of control parameters to the plurality of ledger systems and/or the plurality of intermediaries in the blockchain network; and varying, via the regulating authority in the blockchain network, the set of control parameters to impact the circulating supply and demand of the second digital assets to influence the prices of the second digital assets. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 15, the combination of Deshpande/Anton/Tran, teaches the limitation of Claim 15 which states
	wherein the automatic conversion is performed by the plurality of ledger systems, wherein the ledger systems are cryptocurrency mining devices, wherein a portion of the first cryptocurrency coins are converted, wherein each mining device uses the control parameters to convert only a specified amount of the first cryptocurrency coins into the corresponding one or more second digital assets at predetermined intervals or an interval regulated by one of the control parameters (Tran: Para 0149 via Transaction records are verified by third parties carrying out what is known as “mining blocks”. Exemplary cryptocurrencies which make use of proof-of-work verification schemes, such as Secure Hash Algorithm 256 (SHA-256) or scrypt, are Bitcoin and Litecoin). Referring to Claim 16, Tran teaches the method of Claim 11, further comprising the steps of. recording purchases, reconciling, shipping, and delivering the plurality of ledger systems, and claiming, via one or more purchasers the rebate assets (Tran: Para 0221 via The app can read the tag ID and associate manufacturing information including geolocation with a blockchain entry. This is done for each stage of manufacturing and also for each shipping transit points until the retailer point. Upon purchase, the buyer can inspect the chain of manufacturing and shipping logistics to verify authenticity. Moreover, when the buyer sells the item as a used good, the transaction is also recorded to the blockchain, and eventually when the item is stripped for parts, the sale of the parts associated with the item is also recorded on the blockchain, thus effecting birth-to-end tracking of the item. Information from the producer is securely cascaded to the manufacturer on receipt. These programs implement the transformation of input goods from production into output goods. Much as with production programs, once deployed by the certifier the programs are operated by manufacturers, but with one additional constraint: input goods must be “used” for any output to be created, just as in the physical world).
	Regarding Claim 17, the combination of Deshpande/Anton teaches the limitations of Claim 11, but does not explicitly disclose the limitations of Claim 17 which state determining a rebate amount based on storing and calculating information on a distributed ledger in the blockchain network using one of more smart contracts, wherein the step of determining comprising: irrevocably recording, on said blockchain network, purchase information including a hardware purchase amount and prices for the one or more second digital assets; and calculating the rebate amount from the purchase information and the prices of the one or more second digital assets at the time when the rebate amount is claimed, wherein the rebate amount is determined in proportion to the difference in price of the one or more second digital assets and proportional to the hardware purchase amount.
	Tran though, with the teachings of Deshpande/Anton, teaches of,
	determining a rebate amount based on storing and calculating information on a distributed ledger in the blockchain network using one of more smart contracts, wherein the step of determining comprising: irrevocably recording, on said blockchain network, purchase information including a hardware purchase amount and prices for the one or more second digital assets; and calculating the rebate amount from the purchase information and the prices of the one or more second digital assets at the time when the rebate amount is claimed, wherein the rebate amount is determined in proportion to the difference in price of the one or more second digital assets and proportional to the hardware purchase amount (Tran: Para 0924, Fig 14D via The filtering module 620 may also filter potential matches or exchange partners for loans of items based on lending metrics associated with each of the matching users. This filtering may be initiated by the first user seeking an exchange partner but desiring to avoid loaning to someone who primarily borrows and has a low lending metric. Similarly, the lending system 108 operating automatically to filter possible matching users, may select the user with the highest lending metric out of two users that are equally good matches based on other characteristics. Thus, this may be another way to incentivize and reward behavior that leads to an increase in a lending metric).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande/Anton with the teachings of Tran in order to have determining a rebate amount based on storing and calculating information on a distributed ledger in the blockchain network using one of more smart contracts, wherein the step of determining comprising: irrevocably recording, on said blockchain network, purchase information including a hardware purchase amount and prices for the one or more second digital assets; and calculating the rebate amount from the purchase information and the prices of the one or more second digital assets at the time when the rebate amount is claimed, wherein the rebate amount is determined in proportion to the difference in price of the one or more second digital assets and proportional to the hardware purchase amount. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 19, the combination of Deshpande/Anton teaches the limitations of Claim 11, but does not explicitly disclose the limitations of Claim 19 which state determining a subsidy assistance amount in the blockchain network; reconciling the plurality of ledger systems in the blockchain network; and offering to one or more manufacturers, in the blockchain network, the subsidy assistance amount to provide protection against price fluctuations during the sales and manufacturing of the plurality of ledger systems.
	Tran though, with the teachings of Deshpande/Anton, teaches of
	determining a subsidy assistance amount in the blockchain network; reconciling the plurality of ledger systems in the blockchain network; and offering to one or more manufacturers, in the blockchain network, the subsidy assistance amount to provide protection against price fluctuations during the sales and manufacturing of the plurality of ledger systems (Tran: Para 0889 via The stored queries are enabled using capabilities of a database management system and a structured query language. A file of the borrower data needed for borrower analytics is created for each new lending request. The borrower data may be extracted by running one or more queries against the stored queries in the database).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande/Anton with the teachings of Tran in order to have determining a subsidy assistance amount in the blockchain network; reconciling the plurality of ledger systems in the blockchain network; and offering to one or more manufacturers, in the blockchain network, the subsidy assistance amount to provide protection against price fluctuations during the sales and manufacturing of the plurality of ledger systems. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2020/0012731 A1) in view of Anton et al. (US 10,600,050 B1) further in view of Fritsch et al. (US 2020/0065899 A1).
	Regarding Claim 13, the combination of Deshpande/Anton teaches the limitations of Claim 11, but does not explicitly disclose the limitations of Claim 13 which state influencing the transfer of ownership in the blockchain network via logic within a relevant second cryptocurrency token's smart contract code; and performing, in the blockchain network, one or more maturity checks before the transfer, wherein, at maturity, an owner of the relevant second cryptocurrency token collects 100% of token's value on transfer.
	Fritsch though, with the teachings of Deshpande/Anton, teaches the limitations of Claim 13 which state
	influencing the transfer of ownership in the blockchain network via logic within a relevant second cryptocurrency token's smart contract code; and performing, in the blockchain network, one or more maturity checks before the transfer, wherein, at maturity, an owner of the relevant second cryptocurrency token collects 100% of token's value on transfer (Fritsch: Para 0005 via receiving at a blockchain exchange from a product selling user, through an online computer connection, a smart contract adapted to automatically cause a transaction to be consummated based on pre-determined conditions from a second user being met, wherein the smart contract represents an item of independent value, in the possession of the product selling user, of limited availability that is expected to increase in value over time, the item being identified in the smart contract by a specific identifier. The system may than associate the smart contract with the blockchain exchange accessible through a token such that a participating user of the blockchain exchange can purchase the token, wherein the participating user can hold the token, causing the product selling user to hold the item, or cause the smart contract to automatically execute to cause ownership of the item to transfer to the participating user. The system may then require the product selling user to store the item in accordance with the smart contract until the participating user, or subsequent buyer of the token from the participating user, requests to redeem the item, wherein the token is exchangeable on the blockchain exchange to the subsequent buyer until the redemption request is made. The system may further cause an insurance policy for coverage of the value of the item to become effective upon the smart contract's first activation, as indicated when the participating user buys the token.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande/Anton with the teachings of Fritsch in order to have influencing the transfer of ownership in the blockchain network via logic within a relevant second cryptocurrency token's smart contract code; and performing, in the blockchain network, one or more maturity checks before the transfer, wherein, at maturity, an owner of the relevant second cryptocurrency token collects 100% of token's value on transfer. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al. (US 2020/0012731 A1) in view of Anton et al. (US 10,600,050 B1) in view of Fritsch et al. (US 2020/0065899 A1) further in view of Mahajan et al. (US 2019/0392511 A1).
	Regarding Claim 14, the combination of Deshpande/Anton/Fritsch, teaches the limitations of Claim 13, but does not explicitly disclose the limitation of Claim 14 which states placing the relevant second cryptocurrency token in an escrow in the blockchain network until token's maturity to permit the owner to collect 100% of the token's value on mature withdrawal.
	Mahajan though, with the teachings of Deshpande/Anton/Fritsch, teaches of
	placing the relevant second cryptocurrency token in an escrow in the blockchain network until token's maturity to permit the owner to collect 100% of the token's value on mature withdrawal (Mahajan: Para 0030-0031 via In several embodiments, as part of listing the blockchain-based good/asset for an auction sale, seller 305 puts the blockchain-based good/asset up for an auction sale by escrowing it in a smart contract owned by the blockchain smart contract platform 310, setting a duration, setting a reserve price, setting a desired execution price (also known as “ask”), and so on (act 1(a)). The escrow for the blockchain-based good/asset can be approved as a temporary escrow via, for example, a token ownership smart contract platform 330. The token ownership smart contract platform 330 can be maintained by a third party that is different from the entity that owns/manages the blockchain smart contract platform 310. In several embodiments, the auction escrow can be approved by invoking a smart contract function that creates an escrow account for some amount of crypto currency and/or crypto-collectible 335… A user (for example, the buyer or a party on behalf of the buyer) can select to list the item for auction by selecting control 720. Upon selecting control 720 to ‘auction this asset’ the user can be prompted to approve the auction and enable selling (FIG. 7B). For example, once the user selects a wallet from which where the item to be auctioned resides, the user is prompted to sign a transaction that approves the auction smart contract as temporary escrow (FIG. 7C). The user is then prompted to enter a desired execution price for the auction (also known as the ‘ask) and a type of the auction (for example, English type (increasing), Dutch type (decreasing), and so on) (FIG. 7D). The user is then prompted to sign the transaction which will approve the transfer of the asset on the blockchain if the ask is fulfilled (FIG. 7E)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Deshpande/Anton/Fritsch with the teachings of Mahajan in order to have placing the relevant second cryptocurrency token in an escrow in the blockchain network until token's maturity to permit the owner to collect 100% of the token's value on mature withdrawal.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Examiner analyzed newly amended Claims 18, 20 and 21 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references, or more, with a reasonable explanation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Williams et al. (US 11,468,431 B2) System And Method For Authorizing Blockchain Network Transactions
James et al. (US 10,540,654 B1) System, Method And Program Product For Generating And Utilizing Stable Value Digital Assets
Valin et al. (US 2021/0294287 A1) Aerial Solar Agricultural Irrigation, Energy Generation, Hydro Conservation With Beneficiary Sharing For Relieving Poverty, Protecting Animals, Wildlife And The Environment Autonomous Apparatus
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623